Detailed Action
Status of Claims
This is the first office action on the merits. Claims 1-8 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the inventor or
a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and
distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as
being indefinite for failing to particularly point out and distinctly claim the subject matter which the
inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards
as the invention.

 lubricator assembly in line 2 of claim 1. There is insufficient antecedent basis for this limitation in the claim. Therefore claim 1 is rejected on this basis.
Claims 2-8 are rejected for depending from a rejected claim.
	

Claim Rejections – 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steiner (US Pat No. 7556100 B2).

	Claim 1

Steiner teaches that: A lubricator system for use at a well head of a hydrocarbon well, thelubricator assembly comprising: (Steiner Fig 2 Element 40 Col 4 line 13-14 "The illustrated manifold 40 also includes a lubricator 46") a receiving tube having an upper end an open lower end and a hollow interior, (Steiner Fig 2 Element 28 Col 4 line 6 "A tubing 28 is shown installed within the casing 20.") the open lower end and hollow interior sized to receive a plunger from production tubing disposed below the receiving tube; and (Steiner Fig 2 Element 28 (tubing) & 36 (plunger) col 4 line 6-7 "A free-traveling plunger 36 is shown in the tubing 28.") an electromagnet associated with the receiving tube, (Steiner col 4 line 9-13 "At the exemplary wellhead 32, a manifold 40 includes a 10 plunger catcher 44, such as, for example, an electromagnetic or pneumatic device, capable of engaging and holding the plunger 36 to temporarily prevent it from re-entering the tubing 28 below.") the electromagnet configured to controllably generate a magnetic field within the receiving tube to prevent said plunger from falling into the production tubing when disposed in the magnetic field. (Steiner col 4 line 9-13 "At the exemplary wellhead 32, a manifold 40 includes a 10 plunger catcher 44, such as, for example, an electromagnetic or pneumatic device, capable of engaging and holding the plunger 36 to temporarily prevent it from re-entering the tubing 28 below.")

	Claim 2
	
Steiner further teaches that: The system of claim 1, further comprising: a shock absorber assembly mountable above the receiving tube. (Steiner Col 4 line 35 "it enters or is received by the lubricator 46, which may include 35 a bumper 47 to reduce the impact of the plunger 36.”)

Claim Rejections- 35 USC § 103

set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
Non-obviousness.

Claim(s) 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner (US Pat No 7556100 B1) in view of DeCarlo (US Pat No 10246976 B2)

	Claim 3 
	
The system of Claim 1, wherein the electromagnet comprises (Steiner col 4 line 9-13 "At the exemplary wellhead 32, a manifold 40 includes a 10 plunger catcher 44, such as, for example, an electromagnetic or pneumatic device, capable of engaging and holding the plunger 36 to temporarily prevent it from re-entering the tubing 28 below.") but does not teach as to the construction or orientation of the electromagnet in relation to the receiving tube on any portion of the wellbore. DeCarlo does teach though a coil of wires disposed around an outside surface of the receiving tube over a portion of a length of the receiving tube. (DeCarlo Fig 8A col 5 line 45-46 "FIG. 8 disclosing borehole tubing fitted with tubular electromagnets including coiled wires.")
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ the coil of wires, as in the electromagnetic device of DeCarlo, in the electromagnetic device of Steiner, to achieve the predictable result of creating the electromagnet capable of generating a magnetic field within the receiving tube (DeCarlo col. 2, l. 60 - col. 3, l. 5)
	
	Claim 4

Steiner teaches: The system of Claim 1, including the electromagnet (Steiner col 4 line 9-13 "At the exemplary wellhead 32, a manifold 40 includes a 10 plunger catcher 44, such as, for example, an electromagnetic or pneumatic device, capable of engaging and holding the plunger 36 to temporarily prevent it from re-entering the tubing 28 below.") but does not disclose the number of electromagnets comprised in the system. DeCarlo teaches though that the electromagnet: comprises: one or more electromagnets and cores disposed about a surface of the receiving tube (DeCarlo Fig 8A col 7 line 57-59 "FIG. 8 is similar, but tubing 81 is equipped with tubular LIMs (Linear Induction Motor) 83, here shown as four electromagnets, but which can be one or more.")


Claim 5

Steiner teaches that: The system of Claim 1, wherein the electromagnet (Steiner col 4 line 9-13 "At the exemplary wellhead 32, a manifold 40 includes a 10 plunger catcher 44, such as, for example, an electromagnetic or pneumatic device, capable of engaging and holding the plunger 36 to temporarily prevent it from re-entering the tubing 28 below.") While Steiner does not disclose that it would comprise a tubular element that contains a tubular element disposed in-line with a receiving tube, DeCarlo teaches that: comprises: a tubular element disposed in-line with the receiving tube. (Fig 8A Col 2 line 18-23 "Linear induction plunger lift is a concept whereby electrical voltage is applied to electromagnets installed along the tubing of a wellbore that will induce magnets contained within a special plunger that is introduced inside the tubing to move it and allow it to lift liquids with a piston-likeaction.")

Claim 6

Steiner teaches that: The system of Claim 1, further comprising: a controller; and (Steiner Col 4 line 16-17 "A controller 56 controls the valve(s) 49 and the plunger catcher 44.") They do not teach however the inclusion of an arrival sensor. DeCarlo however teaches that: an arrival sensor. (DeCarlo Col 5 line 7-8 
	

Claim 7 
Steiner teaches that: The system of Claim 6, wherein the controller (Steiner Col 4 line 16-17 "A controller 56 controls the valve(s) 49 and the plunger catcher 44.") while Steiner does not disclose that the controller connects and/or disconnects the power source to the electromagnet, DeCarlo teaches that: is operative to selectively connect the electromagnet to a power source and disconnect the electromagnet from the power source. (DeCarlo Col 7 26-28 Control box 34 contains circuitry for opening and closing the appropriate valves 24, 26, 28, and 250 during the different phases of the lift process, and for controlling magnet activation.)

Claim 8

Steiner teaches that: The system of Claim 7, wherein the controller (Steiner Col 4 line 16-17 "A controller 56 controls the valve(s) 49 and the plunger catcher 44.") They do not teach however the controller selectively connecting and disconnecting the electromagnets based on the arrival sensor selectively connects and disconnects the electromagnet based at least in part on signals from the arrival sensor. (DeCarlo Col 7 26-28 “Control box 34 contains circuitry for opening and closing the appropriate valves 24, 26, 28, and 250 during the different phases of the lift process, and for controlling magnet activation.” Col 5 line 7-8 "ARRIVAL SENSOR: Signals the plunger's arrival to the controller." )


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

	/NICHOLAS NMN WLODARSKI/               Examiner, Art Unit 3672                                                                                                                                                                                         
/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672